No. 13454
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                            1977




                       Plaintiff and Respondent,




                       Defendant and Appellant.


Appeal from:   District Court of the Eighteenth Judicial District,
               Honorable Frank E. Blair, Judge presiding.
Counsel of Record:
     For Appellant:
          Bolinger and Wellcome, Bozeman, Montana
          Harry A. Bolinger argued, Bozeman, Montana
     For Respondent:
          Holter, Heath and Kirwan, Bozeman, Montana
          Peter M. Kirwan argued, Bozeman, Montana


                                   Submitted:   April 19, 1977
                                    Decided:    MAY 2 5 1977
Filed:   K 2 5 ~gn
         AY
Mr.   J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f t h e C o u r t .


             A c t i o n by buyer a g a i n s t s e l l e r t o e n f o r c e s p e c i f i c

performance o f a c o n t r a c t t o s e l l a t r a c t o f l a n d i n B e l g r a d e ,

Montana.        The d i s t r i c t c o u r t o f G a l l a t i n County, Hon. Frank E .

B l a i r , d i s t r i c t judge p r e s i d i n g w i t h o u t a j u r y ,     e n t e r e d judgment

f o r buyer.        S e l l e r appeals.

             The d e f e n d a n t - s e l l e r c o n t e n d s :    (1) T h a t no c o m p l e t e

c o n t r a c t , o r a l o r w r i t t e n , was e v e r e n t e r e d i n t o ;     (2) that the

c o n t r a c t i s unenforceable under t h e s t a t u t e of frauds;                        (3) that

t h e b u y e r d i d n o t i n s t a l l and pay f o r a sewer l i n e a c r o s s t h e

p r o p e r t y i n r e l i a n c e o n t h e a l l e g e d c o n t r a c t and t h u s d i d n o t

change h i s p o s i t i o n t o h i s p r e j u d i c e .

             The p l a i n t i f f - b u y e r   contends:           (1) T h a t t h e p a r t i e s

e n t e r e d i n t o a c o n t r a c t t o s e l l and buy a p p r o x i m a t e l y 25 a c r e s

o f l a n d a t $2,000 p e r a c r e w i t h 2 9 % down w i t h t h e b a l a n c e a t 6 %

i n t e r e s t p a y a b l e i n monthly i n s t a l l m e n t s o v e r 10 y e a r s ;       (2) that

four d i f f e r e n t writings together s a t i s f y t h e s t a t u t e of frauds;

( 3 ) t h a t p a r t i a l performance t a k e s t h e c o n t r a c t o u t of t h e s t a t -

u t e o f f r a u d s ; and,       (4) equitable estoppel bars the defense of

t h e s t a t u t e of frauds.

             The d i s t r i c t c o u r t , G a l l a t i n County, Honorable Frank E .

B l a i r s i t t i n g without a jury,             entered findings of f a c t , conclusions

o f law, and judgment f o r t h e p l a i n t i f f - b u y e r              decreeing specific

performance.           Defendant-seller               appeals.

             The c o n t e n t i o n s o f t h e p a r t i e s c a n b e r e d u c e d t o e s s e n t i -

a l l y two i s s u e s :      (1) Whether t h e e v i d e n c e s u p p o r t s a f i n d i n g o f

a f i n a l agreement t o buy and s e l l l a n d , and ( 2 ) whether t h a t a g r e e -

ment i s u n e n f o r c e a b l e u n d e r t h e s t a t u t e o f f r a u d s .

             The t r a c t o f l a n d i n q u e s t i o n i s l o c a t e d a t B e l g r a d e ,

Montana.        P l a i n t i f f d e s i r e d t h e land s o he could c o n s t r u c t a n

o u t f a l l sewer a c r o s s t h e t r a c t from a s m a l l s u b d i v i s i o n t o t h e
new c i t y sewer system o f B e l g r a d e .            Apparently t h e o t h e r a l t e r n a -

t i v e s of a more c i r c u i t o u s r o u t e and a pump s t a t i o n w e r e l e s s

workable f o r e n g i n e e r i n g r e a s o n s .

             I n J u l y , 1974, d e f e n d a n t had o f f e r e d t o s e l l t h e l a n d t o

p l a i n t i f f and on August 29 he went t o p l a i n t i f f ' s r e s i d e n c e and

a g a i n o f f e r e d t o s e l l t h e t r a c t of l a n d .    L a t e r t h a t day t h e

p a r t i e s t o g e t h e r w i t h p l a i n t i f f ' s son went t o a n a t t o r n e y ' s

o f f i c e seeking h i s advice.            The d i s t r i c t c o u r t found t h a t a t t h e

a t t o r n e y ' s o f f i c e t h e p a r t i e s a g r e e d t o buy and s e l l t h e l a n d on

t h e following t e r m s :        t h e p r i c e would be $2,000 p e r a c r e ; down

payment o f 29% w a s t o be p a i d upon d e l i v e r y o f t i t l e i n s u r a n c e

p o l i c y ; t h e b a l a n c e w a s t o be p a y a b l e o v e r 1 0 y e a r s i n e q u a l

monthly payments w i t h i n t e r e s t a t 6 % , s e c u r e d by r e a l e s t a t e mort-

g a g e s owned by p l a i n t i f f t o be pledged i n escrow w i t h t h e Manhattan

S t a t e Bank w i t h i n s t r u c t i o n s t o pay t h e monthly payments o u t o f

t h e proceeds.         The c o u r t found t h e p a r t i e s i n t e n d e d t o b i n d them-

s e l v e s t o t h e agreement by e x e c u t i n g and a c c e p t i n g a check f o r

$5,000 e a r n e s t money.          The a c r e a g e and t o t a l p u r c h a s e p r i c e w e r e

t o be d e t e r m i n e d by a s u r v e y o f t h e t r a c t t o be done by James

Cummings, l a n d s u r v e y o r .       The s u r v e y d e t e r m i n e d t h e a c r e a g e t o be

23.129 a c r e s and t h e r e f o r e t h e t o t a l p u r c h a s e p r i c e was $46,258.

I n a d d i t i o n , t h e buyer was t o g r a n t a right-of-way                 f o r a sewer

across the t r a c t f o r defendant's residence adjacent t o the t r a c t

and t o i n s t a l l a sewer hookup f o r t h e r e s i d e n c e .

            The c o u r t ' s f i n d i n g s of a n agreement t o buy and s e l l and

i t s s p e c i f i c t e r m s a r e s u p p o r t e d by t h e t e s t i m o n y o f James Cummings,

t h e s u r v e y o r ; t h e a t t o r n e y who had been c a l l e d on f o r a d v i c e and

w i t n e s s e d some of t h e n e g o t i a t i o n s ; and Hank Dyksterhouse, p l a i n -

t i f f ' s son.

            Defendant Doornbos' t e s t i m o n y d i f f e r s i n t h a t h e c o n t e n d s

t h e y a g r e e d on a p r i c e b u t were u n a b l e t o a g r e e on t h e t e r m s o f

payment a s t o i n t e r e s t , l e n g t h of t i m e t o pay t h e b a l a n c e , and
 s e c u r i t y f o r t h e d e f e r r e d payments.         I t c o u l d be a r g u e d h i s

 t e s t i m o n y i s c o r r o b o r a t e d by t h e a t t o r n e y b e c a u s e he w a s u n c e r -

 t a i n of t h e agreement on t h o s e t e r m s .              The a t t o r n e y was n o t

 r e t a i n e d by e i t h e r p a r t y t o d r a f t a n agreement, and t h e t e r m s

 w e r e n e v e r reduced t o a f o r m a l w r i t t e n c o n t r a c t s i g n e d by t h e

 parties.

            W e f i n d t h a t although the evidence i s c o n f l i c t i n g t h e r e

 i s s u b s t a n t i a l c r e d i b l e evidence i n t h e record t o support t h e

 c o u r t ' s f i n d i n g s o f a n agreement t o buy and s e l l t h e l a n d and

 the t e r m s thereof.           T h e r e f o r e , t h e y must be upheld on a p p e a l "

 H e l l i c k s o n v . B a r r e t t Mobile Home T r a n s p . ,       1 6 1 Mont. 4 5 5 , 462,

 507 P.2d 523, s t a t e s t h a t even i f t h e t e s t i m o n y were d i r e c t l y

 conflicting:

            " * * * W cannot r e t r y f a c t u a l determinations
                      e
            made by t h e t r i a l c o u r t . "

            The n e x t i s s u e i s whether t h e s t a t u t e of f r a u d s b a r s

enforcement o f t h e agreement.

            The s t a t u t e o f f r a u d s p r o v i d e s t h a t no agreement f o r t h e

s a l e o f r e a l p r o p e r t y i s v a l i d u n l e s s t h e same, o r some n o t e o r

memorandum t h e r e o f , be i n w r i t i n g and s u b s c r i b e d by t h e p a r t y t o

be c h a r q e d ; b u t t h i s d o e s n o t a b r i d g e t h e power o f any c o u r t t o

compel t h e s p e c i f i c performance o f any agreement f o r t h e sale o f

r e a l p r o p e r t y i n c a s e of p a r t performance t h e r e o f .            S e c t i o n s 74-

203, 13-606 ( 4 )      ,   and 93-1401-7 ( 4 ) , R.C.M.             1947.

            The r u l e o f p a r t performance a p p l i c a b l e under t h e s t a t u t e

now c o d i f i e d as s e c t i o n 74-203,         i s s t a t e d i n Hogan v. T h r a s h e r ,

72 Mont. 318, 328, 233 P. 607, q u o t i n g from 27 C . J .                          343:

            "'Where o n e p a r t y t o a n o r a l c o n t r a c t h a s , i n
            r e l i a n c e t h e r e o n , s o f a r performed h i s p a r t o f
            t h e agreement t h a t i t would b e p e r p e t r a t i n g a
            f r a u d upon him t o a l l o w t h e o t h e r p a r t y t o re-
            p u d i a t e t h e c o n t r a c t and t o s e t up t h e s t a t u t e
            of frauds i n j u s t i f i c a t i o n t h e r e o f , equity w i l l
            r e g a r d t h e c a s e a s b e i n g removed from t h e o p e r -
            a t i o n of t h e s t a t u t e and w i l l e n f o r c e t h e c o n t r a c t
        by decreeing specific performance of it, or
        by granting other appropriate relief.' * * *
        (Citing cases. )
        "While there is not any hard-and-fast rule for
        determining just what acts will constitute part
        performance sufficient to take a case out of the
        operation of the statute, the authorities are
        practically all agreed that 'if possession taken
        in pursuance of the contract is followed by the
        making of valuable improvements on the land by
        the vendee, there is a sufficient part performance.'"
        Also see Kettlekamp v. Watkins, 70 Mont. 391, 399, 225
P. 1003, where taking possession and making alterations of the
property and paying the rent agreed upon for a considerable
period, under the overwhelming weight of authority, took an oral
lease out of the statute of frauds.
        In this case on August 29, the parties together with
Hank Dyksterhouse went to the offices of Mr. Cummings, the surveyor.
On a plat showing the land, defendant indicated the boundaries
of the tract as Mr. Cummings marked them on the plat.     Defendant
told Mr. Cummings he had sold the tract to plaintiff and directed
him to make a survey of it and prepare a certificate of survey.
        Mr. Cummings and the parties then discussed the location
of the sewer line plaintiff intended to build and the location
of the sewer right-of-way to be granted back to defendant.    At
this time defendant knew the location of the proposed sewer line
and made no objection.   Shortly thereafter Mr. Cummings' employees
made the survey, prepared the certificate of survey, and laid
out the sewer location on the ground.
        Early in September plaintiff entered into possession and
began construction of the sewer line.     It was completed October 5.
The line lying across the tract cost over $6,000 and the cost of
the whole line was over $7,000.     As constructed it contained
hookups for future homes and a hookup installed for defendant's
use.
       While the sewer line was being constructed defendant

                            -   5   -
lived in the immediate vicinity and had actual knowledge thereof.
At no time during the construction did he object or attempt to
stop construction of the sewer line; nor did he ever inform plain-
tiff he was dissatisfied with its location.       It was only after
the sewer had been constructed that defendant repudiated his con-
tract and refused to perform.
         These fact findings by the district court show sufficient
part performance to remove the agreement from the bar of the
statute.Hogan v. Thrasher, supra; McIntyre v. Dawes, 71 Mont. 367,
376, 229 P. 846; Cobban v. Hecklen, 27 Mont. 245, 70 P. 805.
         Each of the findings of fact heretofore stated is supported
by substantial credible evidence and testimony in the record and
must be upheld on appeal.    Hellickson, supra.    On this basis the
judgment must be affirmed.
         Defendant's testimony reveals dissatisfaction concerning
the location of the sewer line.   He claims its location prevents
him from utilizing the sewer line for homesite development on his
remaining property along the boundary of the tract sold.      What-
ever his hopes may have been, there is nothing other than his
testimony to indicate the bargain was otherwise.      It appears Mr.
Cummings had done other work for both men, that they both trusted
him, and that they left it to him to locate the sewer in the best
place.   Cummings was also the engineer for the City of Belgrade
which was concerned with getting the subdivision connected to the
city sewer system.   There is no complaint as to Mr. Cumrnings'
work.
         Under the circumstances defendant's argument concerning
who paid for the sewer construction and what plaintiff's financial
arrangements were with his son for its payment is irrelevant.
The fact remains that it was built and the land improved by the
plaintiff in reliance upon the oral agreement to buy and sell the
land.
          Having determined that part performance takes the contract
out of the statute of frauds, it is unnecessary to determine
whether or not the earnest money check endorsed by defendant,
the engineer's plat on which defendant indicated the tract sold,
the certificate of survey, and the attorney's notes, together,
satisfy the statute of frauds under our decision in Anderson v.
KFBB Broadcasting Corp., 143 Mont. 423, 391 P.2d 2.   Plaintiff's
argument on estoppel is essentially covered by our discussion
of the part performance exception to the statute of frauds.
          Judgment affirmed.



                                               Justice
W , concur)
 e                             1